Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 1 of 6 PageID: 2467



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     KIMBERLY GREMO,
                                           1:19-cv-13432-NLH-AMD
                    Plaintiff,

           v.                              MEMORANDUM
                                           OPINION & ORDER
     BAYER CORPORATION, BAYER
     HEALTHCARE LLC, BAYER
     HEALTHCARE PHARMACEUTICALS,
     INC., GE HEALTHCARE, INC.,
     GENERAL ELECTRIC COMPANY,
     MALLINCKRODT, INC.,
     MALLINCKRODT LLC, GUERBERT
     LLC, LIEBEL-FLARSHEIM COMPANY
     LLC, AMERISOURCE BERGEN
     CORPORATION, AMERISOURCE
     BERGEN DRUG CORPORATION,

                    Defendants.


 APPEARANCES:

 KIMBERLY GREMO
 5 CINDY LANE
 MARMORA, NJ 08223

       Plaintiff appearing pro se

 JENNIFER GREENBLATT, pro hac vice
 EDWARD DUMOULIN, pro hac vice
 GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
 564 W. RANDOLPH ST., STE. 400
 CHICAGO, IL 60661

 WILFRED P. CORONATO
 MCCARTER & ENGLISH LLP
 FOUR GATEWAY CENTER 100 MULBERRY ST.
 NEWARK, NJ 07102

       On behalf of Defendants Bayer Corporation, Bayer HealthCare
       LLC, and Bayer HealthCare Pharmaceuticals Inc.
Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 2 of 6 PageID: 2468



 STEPHEN G. TRAFLET
 DEBRA M. ALBANESE
 TRAFLET & FABIAN
 264 SOUTH STREET
 MORRISTOWN, NJ 07960

 MICHAEL L. O’DONNELL, pro hac vice
 JEREMY A. MOSELEY, pro hac vice
 WHEELER TRIGG O’DONNELL LLP
 370 SEVENTEENTH STREET, #4500
 DENVER, COLORADO 80202

       On behalf of Defendants GE Healthcare Inc. and General
       Electric Company

 ERIN (LOUCKS) LEFFLER
 SHOOK, HARDY & BACON L.L.P.
 TWO COMMERCE SQUARE
 2001 MARKET STREET, SUITE 3000
 PHILADELPHIA, PA 19103

 DEVIN K. ROSS, pro hac vice
 ROBERT T. ADAMS, pro hac vice
 SHOOK, HARDY & BACON L.L.P.
 2555 GRAND BOULEVARD
 KANSAS CITY, MO 64108

       On behalf of Defendants Mallinckrodt, Inc., Mallinckrodt
       LLC, Amerisource Bergen Corporation, and Amerisource Bergen
       Drug Corporation

 JAMIE L. KENDALL
 BRAD M. WELSH
 ALEXANDRA H. SCHULZ
 KENDALL LAW PC
 308 E. LANCASTER AVENUE, SUITE 315
 WYNNEWOOD, PENNSYLVANIA 19096

 BRIAN W. SHAFFER
 MORGAN LEWIS & BOCKIUS LLP
 1701 MARKET STREET
 PHILADELPHIA, PENNSYLVANIA 19103-2921

       On behalf of Defendants Guerbet LLC and Liebel-Flarsheim
       Company, LLC



                                       2
Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 3 of 6 PageID: 2469



 HILLMAN, District Judge

       WHEREAS, this matter concerns FDA-approved gadolinium-based

 contrast agents (“GBCAs”) administered intravenously by medical

 professionals to enhance the quality of magnetic resonance

 imaging (“MRI”); and

       WHEREAS, Plaintiff, Kimberly Gremo, claims that Defendants’

 GBCAs caused her “gadolinium toxicity, or Gadolinium Deposition

 Disease (GDD), as characterized by a multitude of symptoms,”

 including “skin issues including rashes,” “teeth issues

 including darkened teeth and spots,” “brain fog and memory

 loss,” and “loss of smell”; and

       WHEREAS, Plaintiff has asserted two counts for Defendants’

 alleged violations of New Jersey’s Product Liability Act (PLA),

 N.J.S.A. 2A:58C-2: failure to warn (Count I) and defective

 design (Count II), and Plaintiff has also asserted a breach of

 express warranty claim against Defendants pursuant to N.J.S.A.

 12A:2-313 (Count III); 1 and




 1 This Court exercises subject matter jurisdiction over
 Plaintiff’s complaint pursuant to 28 U.S.C. § 1331, and
 supplemental jurisdiction over Plaintiff’s other state law
 claims under 28 U.S.C. § 1367. (See Docket No. 110 at 4-7,
 explaining that even though the three counts in Plaintiff’s
 complaint assert claims based on state law, on the face of
 Plaintiff’s complaint, over which she is the “master,” she has
 also raised claims arising under the laws of the United States,
 as well as claims that necessarily depend on resolution of a
 substantial question of federal law, to both of which § 1331
 applies.)
                                       3
Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 4 of 6 PageID: 2470



       WHEREAS, when Plaintiff filed her complaint she was

 represented by counsel, but on November 16, 2020, Plaintiff’s

 counsel’s motion to withdraw their representation of Plaintiff

 was granted (Docket No. 138); and

       WHEREAS, since that time, Plaintiff entered her appearance

 pro se, and subsequently represented to the Court that she has

 been unsuccessful in her efforts to secure new counsel; and

       WHEREAS, on March 4, 2021, Plaintiff’s motion for the

 appointment of pro bono counsel was denied without prejudice by

 Judge Ann Marie Donio, U.S.M.J., with Judge Donio directing that

 “if counsel does not enter an appearance on Plaintiff’s behalf

 by April 5, 2021, Plaintiff may file an application to proceed

 in forma pauperis and, in the event such application is granted,

 [Plaintiff] may then file a renewed motion for the appointment

 of counsel, addressing the factors set forth in Tabron v. Grace,

 6 F.3d 147, 153 (3d Cir. 1993)” (Docket No. 149); and

       WHEREAS, on April 5, 2021, Plaintiff filed an IFP

 application (Docket No. 153); and

       WHEREAS, the Court notes that pursuant to 28 U.S.C. § 1915,

 which refers to “prisoners” but federal courts apply § 1915 to

 non-prisoner IFP applications, see Hickson v. Mauro, 2011 WL

 6001088, *1 (D.N.J.2011) (citing Lister v. Dept. of Treasury,

 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section 1915(a) applies

 to all persons applying for IFP status, and not just to

                                       4
Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 5 of 6 PageID: 2471



 prisoners.”) (other citations omitted)), a court may:

     •    “[A]uthorize the commencement, prosecution or defense of

          any suit, action or proceeding, civil or criminal, or

          appeal therein, without prepayment of fees”;

     •    “Direct payment by the United States of the expenses of

          (1) printing the record on appeal in any civil or criminal

          case, if such printing is required by the appellate court;

          (2) preparing a transcript of proceedings before a United

          States magistrate judge in any civil or criminal case . .

          . ; and (3) printing the record on appeal if such printing

          is required by the appellate court . . .”;

     •    Direct that the “officers of the court shall issue and

          serve all process, and perform all duties in such cases”;

          and

     •    “The court may request an attorney to represent any person

          unable to afford counsel”; and

         WHEREAS, the Court has reviewed Plaintiff’s IFP application

 and finds that she meets the requirements to obtain the benefits

 afforded by § 1915;

         THEREFORE,

         IT IS on this     9th        day of      April      , 2021

         ORDERED that Plaintiff’s application to proceed in forma




                                       5
Case 1:19-cv-13432-NLH-AMD Document 154 Filed 04/09/21 Page 6 of 6 PageID: 2472



 pauperis [153] be, and the same hereby is, GRANTED. 2



                                              s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 2 This Court does not opine on whether any second motion by
 Plaintiff for the appointment of counsel should be granted or
 denied.
                                       6
